DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on November 24, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants' reply filed on November 24, 2021 was filed in conjunction with the RCE as described above and is acknowledged.  Claims 1, 18-19, and 21 are amended.  Thus, Claims 1-21 are pending and are further examined on the merits in the U.S. non-provisional application which is a Continuation (CON) of SN14/835243 filed on August 25, 2015 and which has issued as US10618645. 

Examiner Note/Claim Interpretation
The Examiner notes that independent Claim 18 has been further amended by Applicants to recite that an unmanned aerial vehicle is in the form of a helicopter.  This recitation is supported by the specification that defines/equates an unmanned aerial vehicle (UAV) as a helicopter (“an unmanned aerial vehicle (UAV) (e.g., a helicopter)”, ¶ 0003, lines 1 and 2 of the specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0050148 (Goette et al.; published on February 19, 2015) (GOETTE) in view of US2015/0232177 (Cotton et al.; published on August 20, 2015) (COTTON), and further in view of US2011/0057071 (Sahasrabudhe et al.; published on March 10, 2011) (SAHASRABUDHE). 
	In reference to Claim 1, GOETTE teaches:  
		A flight control system for a helicopter (title, Abstract, Figs. 1 and 2) comprising 
			a swashplate constituting a component of the unmanned aerial vehicle (swash-ring 1, ¶ 0033, line 7, Fig. 1) having a first connection portion (one of the swash-ring coupling points 7, ¶ 0038, lines 1-3); 
			a first control assembly (includes a first actuator of three (3) actuators 2, 2, and 2 and its associated pushing member 18, for example, the first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19) controlling the swashplate (1) including a servo-actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7)), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first mechanical output comprising one actuator (actuator 2) mechanically connected (via corresponding pushing member 18, ¶ 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to swash-ring coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by a unified movement of and by power of the servo-actuator (¶s 0039 and 0040). 
While GOETTE teaches a single servo-actuator, GOETTE does not teach a first control assembly that includes:
			(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one/a single servo-actuator (i.e., having two or more servo-actuators),
			(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison, and 
			(iii) an output signal generator including cyclic/collective pitch mixing software that mixes control inputs for roll, pitch, and collective, and generates a first signal output based on the control inputs, wherein the first signal output is connected to the two or more servo-actuators of the first control assembly to control the swashplate.
With regard to (i) and (ii) above, COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a  multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	With regard to (iii) above, GOETTE and COTTON do not teach an output signal generator including cyclic/collective pitch mixing software and features associated therewith.  SAHASRABUDHE teaches a flight control system (title, Abstract, Figs. 1-8) for a helicopter (Fig. 1) that includes an output signal generator (Primary Flight Control System 42, ¶ 0021, lines 6-9, Figs. 1, 2A, and 2B) including cyclic/collective pitch mixing software (mixing function 74, ¶ 0024, especially lines 3-13, Fig. 2A; SAHASRABUDHE describes bus 70 and flight control system commands provided to the mixing function 74 and the mixing function 74 communicates the commands on lines 76 which are all indicative of software mixing of the control signals) that mixes control inputs for roll, pitch, and collective (roll, pitch, yaw, and lift as show as part of 42 in Fig. 2A), and generates a first signal output (along output lines 76, ¶ 0024, line 4) based on the control inputs (roll, pitch, yaw, and lift as shown as part of 42 in Fig. 2A), wherein the first signal output (76) is connected to the two or more servo-actuators (servo systems 78, 84, ¶ 0024, lines 9-18) of the first control assembly to control the swashplate (manipulation of control surfaces as described in ¶ 0024, last five lines which includes swashplate control, ¶s 0037 and 0041).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a output signal generator including cyclic/collective pitch mixing software and features associated therewith as taught by SAHASRABUDHE and incorporate such features into the modified system of GOETTE and COTTON for at least the benefits of having improved fly-by-wire control to produce cockpit controller displacement commands to attain the desired aircraft state(s) and as expressly described by SAHASRABUDHE (Abstract and ¶ 0021, lines 1-5). 
	In reference to Claim 2, GOETTE further teaches that the first output (of lower left actuator 2, Fig. 1) is connected to the first connection portion (associated 7) by a linkage assembly (associated pushing member 18 connects the actuator to the first connection portion and so is interpreted as a kind of linkage assembly, ¶ 0035, lines 12-18).    
	In reference to Claim 3, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  The first control assembly comprises a first servo-actuator (center EMA 212, Fig. 2B)  having a first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027); a second servo-actuator (right EMA 212) having a second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027); and a linkage member (summation bar 232, ¶ 0028, line 2) connecting the second servo arm to the first servo arm (Figs. 2A and 2B, ¶ 0028).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator having a first servo arm and a second servo-actuator having a second servo arm and a linkage member connecting the second servo arm to the first servo arm as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 4, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  The first output comprises one of the first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) or the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) and the first output is connected to a first end of the linkage assembly (Figs. 2B and 2C).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first output comprising one of the first servo arm or the second servo arm and the first output being connected to a first end of the linkage assembly as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of improving the robustness of control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 5, GOETTE further teaches that a second end of the linkage assembly (includes 18, Fig. 1) is connected to the first connection portion (7).  
	In reference to Claim 6, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  The first servo-actuator (center EMA 212, Fig. 2B) and the second servo-actuator (right EMA 212) are arranged side-by-side such that the first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) and the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) reside and move within a common plane (Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator having a first servo arm and a second servo-actuator having a second servo arm side-by-side/common plane relationship as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of at least having an servo-actuator arrangement that is efficiently packaged and also which improves the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 9, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  The first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) and the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) are rigidly linked together by the linkage member (summation bar 232, Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first servo arm and the second servo arm are rigidly linked together by the linkage member as taught by COTTON and incorporate this kind of linked servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of having the two servo-actuators operate together to implement controlled movement of as structure that assists to improve the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 10, GOETTE further teaches that the first output (of actuator 2, Fig. 1) is directly connected to the first connection portion (7).  
	The recited limitations of Claims 11 and 12 are substantially identical to the limitations of Claim 1 except Claim 11 recites that the swashplate includes a second connection portion and the control system comprises a second control assembly and Claim 12 recites that the swashplate includes a third connection portion and the control system comprises a third control assembly.  GOETTE’s device includes a second connection portion and the control system comprises a second control assembly (at the 11:00 o’clock position as shown in Fig. 1 of GOETTE) and a third connection portion and the control system comprises a third control assembly (at the 4:00 o’clock position as shown in Fig. 1 of GOETTE) that support and provide additional control of the swash-ring 1.  Thus, each of Claims 11 and 12 is similarly rejected as Claim 1 based on GOETTE described above following the format and reasoning and having the same motivations as is provided in the rejection of Claim 1 as it pertains to each of the second connection portion/control assembly (Claim 11) and the third connection portion/control assembly (Claim 12).  
	In reference to Claim 13, GOETTE teaches that the rotation of a single actuator (rotation of levers 16, 17, Fig. 1) moves the second connection portion (7 at the 11:00 o’clock position in Fig. 1, ¶ 0039).  GOETTE does not teach two or more servo-actuators.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) wherein the unified movement/rotation of the two or more servo actuators of the second control assembly moves a structure (Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the unified movement/rotation of the two or more servo actuators of the second control assembly to move a structure and incorporate this kind of arrangement to replace the second actuator of the second control assembly of GOETTE’s device for the benefit of allowing this second actuator arrangement at the 11:00 o’clock position to control the swash-ring at a different location of the swash-ring that improves the reliability and robustness of swash-ring control as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 14, GOETTE teaches that the rotation of a single actuator (rotation of levers 16, 17 of actuator 2 at the 4:00 o’clock position in Fig. 1) moves the third connection portion (the 7 at the 4:00 o’clock position in Fig. 1, ¶ 0039).  GOETTE does not teach two or more servo-actuators.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) wherein the unified movement/rotation of the two or more servo actuators for a control assembly moves a structure (Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the unified movement/rotation of the two or more servo actuators of the control assembly to move a structure and incorporate this kind of arrangement to replace the third actuator of the third control assembly of GOETTE’s device for the benefit of allowing this third actuator arrangement at the 4:00 o’clock position to control the swash-ring at yet a different location of the swash-ring that improves the reliability and robustness of controlling swash-ring as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 15, GOETTE further teaches that the output of the second control assembly (assembly that includes actuator 2 at the 11:00 o’clock position in Fig. 2) is connected to the second connection portion (7 of swash-ring 1 at the 11:00 o’clock position in Fig. 1) by a second linkage assembly (the 18 at the 11:00 o’clock position of Fig. 1), and154832-1813-4451\1Attorney Docket No.: P253099.US.02 the output of the third control assembly (assembly that includes actuator 2 at the 4:00 o’clock position in Fig. 2) is connected to the third connection portion by a third linkage assembly (the 18 at the 4:00 o’clock position of Fig. 1).  
	In reference to Claim 16, GOETTE teaches a second control assembly as described above, however, GOETTE does not teach a first servo-actuator of the second control assembly and a second servo-actuator of the second control assembly and features associated therewith.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes one or more servo-actuators (electro-mechanical actuators (powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) which can include a second control assembly comprising a first servo-actuator having a first servo arm; a second servo-actuator having a second servo arm; and a linkage member connecting the second servo arm of the second actuator of the second control assembly to the first servo arm of the first actuator of the second control assembly (two or more servo-actuators in a ganged relationship that can include a first servo-actuator and a second servo-actuator and features respectively associated therewith, ¶ 0025).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator and a second servo-actuator of the second control assembly and features associated therewith as taught by COTTON and incorporate this kind of servo arrangement to replace the second, single actuator of the second control assembly of GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 17, GOETTE teaches a third control assembly as described above, however, GOETTE does not teach a first servo-actuator of the third control assembly and a second servo-actuator of the third control assembly and features associated therewith.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) which can include a control assembly comprising a first servo-actuator of the third control assembly having a first servo arm; a second servo-actuator of the third control assembly having a second servo arm; and a linkage member connecting the second servo arm of the second actuator of the third control assembly to the first servo arm of the first actuator of the first control assembly (two or more servo-actuators in a ganged relationship that can include a third servo-actuator and a fourth servo-actuator and associated features, ¶ 0025).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator and a second servo-actuator of the third control assembly and features associated therewith as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement for the third control assembly in GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 18, GOETTE teaches:
		An unmanned aerial vehicle, wherein the unmanned aerial vehicle is in a form of a helicopter (title, Abstract, Figs. 1 and 2; the specification defines/equates an unmanned aerial vehicle (UAV) being a helicopter, ¶ 0003, lines 1 and 2 and GOETTE teaches a rotor blade control device for a helicopter, ¶ 0001, lines 1 and 2) comprising 
			a drive system (includes the swash-ring 1, the rotor blades of the helicopter that receive the control from the swash-ring, and the control system as described in ¶ 0033) of the unmanned aerial vehicle (the helicopter, ¶ 0001, lines 1 and 2) having 
			a swashplate (swash-ring 1, ¶ 0033, line 7, Fig. 1) with a first connection portion (coupling point 7 of swash-ring 1; 18 connects levers 16 and 17 of actuator 2 to coupling point 7 of swash-ring 1), and 
			a rotor assembly (rotor blades of the helicopter that receive the control from swash-ring 1, Abstract and ¶ 0033, especially lines 3-5) operably coupled to the swashplate (1); and 
			a control system operable to control the drive system (Abstract and ¶ 0033), the control system including
			a first servo assembly operable to control the drive system in a first manner (includes a first actuator of three (3) actuators 2, 2, and 2 and pushing respective members 18, a first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19), wherein the first servo assembly includes a servo-actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7)), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first mechanical output comprising one actuator (actuator 2) mechanically connected (via pushing member 18, ¶ 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by the movement of and by power of the servo-actuator (¶ 0039).  
While GOETTE teaches the drive system having a single servo-actuator that moves the connection portion of the swash-plate/swash-ring as described above, GOETTE does not explicitly teach:
			(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one servo-actuator (i.e., two or more servo-actuators),
			(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison, and 
			(iii) an output signal generator including cyclic/collective pitch mixing software that mixes control inputs for roll, pitch, and collective, and generates a first signal output based on the control inputs, wherein the first signal output is connected to the two or more servo-actuators of the first control assembly to control the swashplate.
COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a  multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	With regard to (iii) above, GOETTE and COTTON do not teach an output signal generator including cyclic/collective pitch mixing software and features associated therewith.  SAHASRABUDHE teaches a flight control system (title, Abstract, Figs. 1-8) for a helicopter (Fig. 1) that includes an output signal generator (Primary Flight Control System 42, ¶ 0021, lines 6-9, Figs. 1, 2A, and 2B) including cyclic/collective pitch mixing software (mixing function 74, ¶ 0024, especially lines 3-13, Fig. 2A; SAHASRABUDHE describes bus 70 and flight control system commands provided to the mixing function 74 and mixing function 74 communicates the commands on lines 76 which are indicative of software mixing of the control signals) that mixes control inputs for roll, pitch, and collective (roll, pitch, yaw, and lift as show as part of 42 in Fig. 2A), and generates a first signal output (along output lines 76, ¶ 0024, line 4) based on the control inputs (roll, pitch, yaw, and lift as shown as part of 42 in Fig. 2A), wherein the first signal output (76) is connected to the two or more servo-actuators (servo systems 78, 84, ¶ 0024, lines 9-18) of the first control assembly to control the swashplate (manipulation of control surfaces as described in ¶ 0024, last five lines which includes swashplate control, ¶s 0037 and 0041).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a output signal generator including cyclic/collective pitch mixing software and features associated therewith as taught by SAHASRABUDHE and incorporate such features into the modified system of GOETTE and COTTON for at least the benefits of having improved fly-by-wire control to produce cockpit controller displacement commands to attain the desired aircraft state(s) and as expressly described by SAHASRABUDHE (Abstract and ¶ 0021, lines 1-5). 
	Claims 19 and 20 contain substantially the same limitations as Claim 18 except Claim 19 is directed to a second connection portion/second servo assembly and Claim 20 is directed to a third connection portion/third servo assembly.  GOETTE teaches three single actuators/servo assemblies (an actuator 2 at the 8:00 o’clock position, another actuator 2 at the 11:00 o’clock positon, and yet another actuator 2 at the 4:00 o’clock position, Fig. 1 of GOETTE).  The PHOSITA would understand that Claims 19 and 20 can be rejected similarly to Claim 18 above in that the second connection portion/second servo assembly and features associated therewith (Claim 18) and the third connection portion/third servo assembly and features associated therewith (Claim 19) can be similarly replaced with a multi-actuator arrangement as taught by COTTON and described in the rejection of Claim 18 above with the same kinds of motivations that can be applied for the second connection portion/second servo assembly and features associated therewith (Claim 19) and the third connection portion/third servo assembly and features associated therewith (Claim 20).     
 
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the modified flight control system of GOETTE/COTTON/SAHASRABUDHE as applied to claim 3 above in regard to Claim 7, and further in view of US2015/0217865 (Spina et al.; published August 6, 2015) (SPINA).
	In reference to Claim 7, GOETTE and COTTON and SAHASRABUDHE teach an arrangement of the first servo-actuator and the second servo-actuator, however, GOETTE and COTTON and SAHASRABUDHE do not teach a specific arrangement of the actuators where the first servo-actuator and the second servo-actuator are arranged opposite each other such that the first servo arm and the second servo arm reside and move within parallel planes.  SPINA teaches a rotorcraft actuation system (title, Abstract, Figs. 1A-8A) that includes a first servo-actuator (left actuator 540, ¶ 0050, line 7, Fig. 5) and a second servo-actuator (right actuator 540, Fig. 5) are arranged opposite each other (left 540 and right 540 have an opposing, axial relationship to each other) such that the first servo arm (arm A, ¶ 0050, line 8, Examiner’s ANNOTATED Fig. 5 of SPINA, A is disposed adjacent the left 540 and is associated with linkage assembly 545) and the second servo arm (arm B, Examiner’s ANNOTATED Fig. 5 of SPINA, B is disposed adjacent the right 540 associated with linkage assembly 545) reside and move within parallel planes (arm A moves in a first axial plane that is different from arm B which moves in a second axial plane different from the first axial plane of arm A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an opposing first/second servo-actuator/move within parallel planes arrangement as taught by SPINA and incorporate such an arrangement into the modified device of GOETTE and COTTON and SAHASRABUDHE for at least one of the actuators of the modified device of GOETTE and COTTON and SAHASRABUDHE for at least the benefit of providing an alternative way based on the requirement of need to effectively control the movement of a connecting structure as expressly described by SPINA (¶ 0050, lines 1-5, and for the modified device of GOETTE and COTTON and SAHASRABUDHE it would be to have control of the swash-ring/swash plate structure to efficiently control the pitch of the rotor blades). 

    PNG
    media_image1.png
    481
    676
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 5 of SPINA
	
	

	In reference to Claim 21, GOETTE teaches:  
		A flight control system for a helicopter (title, Abstract, Figs. 1 and 2) comprising 
			a swashplate (swash-ring 1, ¶ 0033, line 7, Fig. 1) having a first connection portion (one of the swash-ring coupling points 7, ¶ 0038, lines 1-3); 
			a first control assembly (includes a first actuator of three (3) actuators 2, 2, and 2 and its associated pushing member 18, for example, the first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19) for controlling the swashplate and including a servo-actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first mechanical output comprising one actuator (actuator 2) mechanically connected (via corresponding pushing member 18, ¶ 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to swash-ring coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by a unified movement of and by power of the servo-actuator (¶s 0039 and 0040).  
While GOETTE teaches a single servo-actuator, GOETTE does not teach a first control assembly that includes:
			(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one/a single servo-actuator (i.e., having two or more servo-actuators),
			(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison,
			(iii) that the first servo-actuator and the second servo-actuator are arranged opposite each other such that a first servo arm of the first servo-actuator and the second servo arm of the second servo-actuator reside and move within parallel planes, and 
			(iv) an output signal generator including cyclic/collective pitch mixing software that mixes control inputs for roll, pitch, and collective, and generates a first signal output based on the control inputs, wherein the first signal output is connected to the two or more servo-actuators of the first control assembly to control the swashplate.
With regard to (i) and (ii) above, COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a  multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In regard to (iii) above, GOETTE and COTTON do not teach an arrangement of the first servo-actuator and the second servo-actuator, however, GOETTE and COTTON do not teach a specific arrangement of the actuators where the first servo-actuator and the second servo-actuator are arranged opposite each other such that the first servo arm and the second servo arm reside and move within parallel planes.  SPINA teaches a rotorcraft actuation system (title, Abstract, Figs. 1A-8A) that includes a first servo-actuator (left actuator 540, ¶ 0050, line 7, Fig. 5) and a second servo-actuator (right actuator 540, Fig. 5) are arranged opposite each other (left 540 and right 540 have an opposing, axial relationship to each other) such that the first servo arm (arm A, ¶ 0050, line 8, Examiner’s ANNOTATED Fig. 5 of SPINA, A is disposed adjacent the left 540 and is associated with linkage assembly 545) and the second servo arm (arm B, Examiner’s ANNOTATED Fig. 5 of SPINA, B is disposed adjacent the right 540 associated with linkage assembly 545) reside and move within parallel planes (arm A moves in a first axial plane that is different from arm B which moves in a second axial plane different from the first axial plane of arm A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an opposing first/second servo-actuator/move within parallel planes arrangement as taught by SPINA and incorporate such an arrangement into the modified device of GOETTE and COTTON for at least one of the actuators of the modified device of GOETTE and COTTON for at least the benefit of providing an alternative way based on the requirement of need to effectively control the movement of a connecting structure as expressly described by SPINA (¶ 0050, lines 1-5, and for the modified device of GOETTE and COTTON it would be to have control of the swash-ring/swash plate structure to efficiently control the pitch of the rotor blades).
	With regard to (iv) above, GOETTE and COTTON and SPINA do not teach an output signal generator including cyclic/collective pitch mixing software and features associated therewith.  SAHASRABUDHE teaches a flight control system (title, Abstract, Figs. 1-8) for a helicopter (Fig. 1) that includes an output signal generator (Primary Flight Control System 42, ¶ 0021, lines 6-9, Figs. 1, 2A, and 2B) including cyclic/collective pitch mixing software (mixing function 74, ¶ 0024, especially lines 3-13, Fig. 2A; SAHASRABUDHE describes bus 70 and flight control system commands provided to the mixing function 74 and mixing function 74 communicates the commands on lines 76 which are indicative of software mixing of the control signals) that mixes control inputs for roll, pitch, and collective (roll, pitch, yaw, and lift as show as part of 42 in Fig. 2A), and generates a first signal output (along output lines 76, ¶ 0024, line 4) based on the control inputs (roll, pitch, yaw, and lift as shown as part of 42 in Fig. 2A), wherein the first signal output (76) is connected to the two or more servo-actuators (servo systems 78, 84, ¶ 0024, lines 9-18) of the first control assembly to control the swashplate (manipulation of control surfaces as described in ¶ 0024, last five lines which includes swashplate control, ¶s 0037 and 0041).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a output signal generator including cyclic/collective pitch mixing software and features associated therewith as taught by SAHASRABUDHE and incorporate such features into the modified system of GOETTE and COTTON for at least the benefits of having improved fly-by-wire control to produce cockpit controller displacement commands to attain the desired aircraft state(s) and as expressly described by SAHASRABUDHE (Abstract and ¶ 0021, lines 1-5). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified flight control system of GOETTE/COTTON/SPINA/SAHASRABUDHE as applied to Claim 7 above, and further in view of US2006/0011777 (Arlton et al.; published on January 19, 2006) (ARLTON).
	In reference to Claim 8, GOETTE and COTTON and SPINA and SAHASRABUDHE teach a first servo-actuator and a second servo-actuator in a facing relationship with each other across a vertical midline of an aerial vehicle (GOETTE and COTTON and SPINA each teach an aerial vehicle and an axial vertical midline can be drawn between A and B so that the actuators right 540 and left 540 face each other across this vertical midline, Examiner’s ANNOTATED Fig. 5 of SPINA).  GOETTE and COTTON and SPINA and SAHASRABUDHE do not specifically call out that the aerial vehicle is specifically an unmanned aerial vehicle.  ARLTON teaches a rotorcraft actuation system (title, Abstract, Figs. Figs. 1-25B) that can be used in an unmanned aerial vehicle (¶ 0002, Fig. 1).  The Examiner further notes that ARLTON also teaches that a vertical midline disposed along backbone 40 in Fig. 1 yields two facing servo-actuators (actuator 56 faces actuator 59 across this disposed vertical midline, Fig. 1) that face each other across this vertical midline which provides further prior art evidence that such a servo-actuator relationship in aerial applications is commonplace in the aerial arts.     
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize facing actuators across a vertical midline of an unmanned aerial vehicle as taught by ARLTON and incorporate such an arrangement into the modified device of GOETTE and COTTON and SPINA and SAHASRABUDHE for at least the benefit of also applying effective servo-actuated swash plate control in other kinds of aerial applications, such as those that are unmanned, as expressly described by ARLTON (¶ 0003).     	

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on November 24, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants have similarly amended independent Claims 1, 18, and 21 regarding the output signal generator with the cyclic/collective pitch mixing software and other features associated therewith.  Applicants further assert that GOETTE (US2015/0050148) and COTTON (US2015/0232177) (Claims 1 and 18) and GOETTE and COTTON and SPINA (US2015/0217865) (Claim 21) do not teach the output signal generator feature (pp. 8 and 9 of Applicants’ reply filed on November 24, 2021).  Additionally, Applicants assert that the amended limitations do not read on other prior art references supplied to Applicants during the phone interview placed in the file of record on October 26, 2021 (where US5224664, US5678786, US709357, and US2011/0315806 were provided to Applicants for further review).  The Examiner finds these arguments persuasive such that these former prior art rejections of Claims 1, 18, and 21 as described above are withdrawn.  
	Upon further consideration and search of these amended limitations and the claims as a whole in relation to these amended limitations new rejections are applied to Claims 1, 18, and 21 under 35 U.S.C. 103 based on GOETTE and COTTON and SAHASRABUDHE (US2011/0057071, Claims 1 and 18) and/or GOETTE and COTTON and SPINA and SAHASRABUDHE (Claim 21).  

Applicants have not further amended each of dependent Claims 7 and 8 in Applicants’ current reply filed on November 24, 2021.  In Applicants’ previous reply Applicants asserted that Applicants also traverse the rejections of dependent Claims 7 and 8 (p. 10, third full paragraph, lines 6-8 of Applicants previous reply filed on May 14, 2021), however, Applicants have not provided any arguments in the either the previous reply filed on May 14, 2021 or the current reply filed on November 24, 2021 as to why/how Claims 7 and 8 are traversed which renders Applicants’ former assertion(s) moot.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2012/0205494, US5012423, US2010/0210169, US2012/0072056, and US6145428 each show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday December 6, 2021

/Mary Davis/Primary Examiner, Art Unit 3746